legend decedent date trust internal_revenue_service number release date index number ----------------------------------------- ----------------------------------- --------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-126009-04 date date ------------------------------------------------------------------------------------------- ------------------------- -------------------------- ------------------------------------------------------------------------------------------- ------------------------ corporation -------------------------- corporation ------------------------------- property a property b ---------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- --- this is in response to your authorized representative’s letter dated the facts submitted and representations made are summarized as follows x dear ------------------ date submitted on behalf of decedent’s estate requesting a ruling under sec_2057 and sec_6166 of the internal_revenue_code decedent died on date at the time of his death decedent indirectly owned through trust percent of the stock of corporation and percent of the stock of corporation decedent was the sole beneficiary of trust during his lifetime corporation and corporation are both retail automobile dealerships it is represented that decedent was the director president and treasurer of both corporation and corporation until the time of his death and was actively involved in the day-to-day operations of both corporations decedent made all decisions and supervised all employees of corporation and corporation property a and property b the buildings on property a and property b were in addition decedent directly owned certain real_estate_assets including the executor of decedent’s estate requests the following rulings that plr-126009-04 constructed specifically for use by corporation and corporation in the automobile dealership business and contain unique features such as showrooms with special doors that allow cars to enter the showroom parts and service areas with automobile exhaust systems car lifts and service bays property a and property b were also used to house inventory office space and parking decedent leased property a to corporation and property b to corporation it is represented that property a and property b represent approximately x percent of the value of corporation and corporation combined decedent’s interests in corporation and corporation corporations wholly owned by decedent through trust and property a and property b owned directly by decedent and leased to corporation and corporation qualify as an interest in a single closely_held_business within the meaning of sec_6166 and that property a and property b the real_property owned directly by decedent and leased to corporation and corporation qualify as qualified family-owned business interests for purposes of sec_2057 ruling_request the tax reform act of created a new sec_6166 and redesignated the former section as sec_6166a pub_l_no a the economic_recovery_tax_act_of_1981 repealed sec_6166a and amended sec_6166 so that it would apply in most cases that were previously governed by sec_6166a pub_l_no sec_422 neither the economic_recovery_tax_act_of_1981 nor its legislative_history indicate any intent on the part of congress that an interest that constitutes an interest_in_a_closely_held_business under sec_6166a would not qualify under sec_6166 as a result the regulations under sec_6166a are applicable to this ruling_request to the extent that those regulations are not inconsistent with the language of sec_6166 determining the gross_estate of a decedent who was at the date of death a citizen or resident_of_the_united_states exceed sec_35 percent of the adjusted_gross_estate the executor of the estate may elect to pay part or all of the tax imposed by sec_2001 the estate_tax in two or more but not exceeding ten equal installments means a an interest as a proprietor in a trade_or_business carried on as a under sec_6166 if the value of an interest_in_a_closely_held_business included in sec_6166 provides that the term_interest in a closely_held_business proprietorship b an interest as a partner in a partnership carrying_on_a_trade_or_business if- i ii percent or more of the capital interest in such partnership is included in determining the gross_estate of the decedent or such partnership had or fewer partners or plr-126009-04 c stock in a corporation carrying_on_a_trade_or_business if- i ii percent or more in value of the voting_stock of such corporation is included in determining the gross_estate of the decedent or such corporation had or fewer shareholders sec_6166 provides that for purposes of sec_6166 and in sec_6166 provides that interests in two or more closely held businesses determining the closely_held_business_amount the value of any interest_in_a_closely_held_business shall not include the value of the portion of such interest which is attributable to passive_assets held by the business sec_6166 provides that passive_asset means in general any asset other than an asset used in carrying_on_a_trade_or_business sec_20_6166a-2 of the procedure and administration regulations provides that in the case of a trade_or_business carried on as a proprietorship the interest in the closely_held_business includes only those assets of the decedent that were actually utilized by him in a trade_or_business for stock in a corporation carrying_on_a_trade_or_business however it is not necessary that all assets of the corporation be used in carrying on the trade_or_business with respect to each of which there is included in determining the value of the decedent’s gross_estate of percent or more of the total value of each such business shall be treated as an interest in a single closely_held_business percent of the expenses received percent of the crops and actively participated in important management decisions of a tenant farm included in the decedent’s gross_estate the decedent made almost daily visits to inspect and discuss operations and occasionally delivered supplies to the tenants the ruling holds that farming under these circumstances is a productive enterprise like a manufacturing enterprise and is distinguishable from management of investment_assets therefore the decedent’s farm asset constitutes an interest_in_a_closely_held_business estate_tax where in order to pay the tax at one time it would be necessary to sell assets used in a going business and thereby disrupt or destroy the business_enterprise this section was intended to permit deferral of tax on income-producing assets only if the assets formed part of an active trade_or_business producing business income rather than income solely from the ownership of property sec_6166 was intended to apply only with respect to a business such as a manufacturing mercantile or service enterprise as distinguished from management of investment_assets corporation and corporation sec_6166 was enacted to permit the deferral of the payment of the federal revrul_75_366 1975_2_cb_472 involved a decedent who paid the employees of corporation and corporation are engaged in the selling of plr-126009-04 automobiles automotive parts and related supplies much like the decedent in revrul_75_366 decedent was actively involved in the day-to-day operations of corporation and corporation further decedent supervised all employees of corporation and corporation thus corporation and corporation were conducting an active trade_or_business consequently decedent’s stock in corporation owned by trust for which decedent was the grantor constitutes an interest_in_a_closely_held_business similarly decedent’s stock in corporation also owned by trust constitutes an interest_in_a_closely_held_business because percent of the value of the stock in each corporation will be included in decedent’s gross_estate decedent’s interests in corporation and corporation are treated as an interest in a single closely_held_business property a and property b property a and property b were held by decedent for the benefit of the overall operation and management of corporation and corporation both property a and property b consist of unique structures and surrounding land specifically necessary and essential to carry out the day-to-day operations of corporation and corporation the fact that property a and property b were personally owned by decedent and not by corporation or corporation does not diminish the essential nature of property a and property b to the overall operations of the automobile dealerships corporation and corporation could not function without the use of property a and property b therefore property a and property b are not passive_assets within the meaning of sec_6166 consequently decedent is a proprietor in a trade_or_business carried on as a proprietorship because percent of the value of decedent’s proprietorship will be included in the value of the gross_estate decedent’s interests in property a and property b can be combined with his interests in corporation and corporation and be treated as an interest in a single closely_held_business above we rule that decedent’s interests in corporation and corporation as well as property a and property b qualify as an interest in a single closely_held_business within the meaning of sec_6166 estate_tax attributable to decedent’s interest in the closely_held_business may be paid in installments under sec_6166 ruling_request decedent who is a citizen or resident_of_the_united_states based on the facts and information submitted and the representations set forth sec_2001 imposes a tax on the transfer of the taxable_estate of every accordingly provided the other requirements of sec_6166 are met the federal sec_2057 provides that for purposes of the tax imposed by sec_2001 in plr-126009-04 the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent that are described in sec_2057 sec_2057 provides that the deduction allowed by sec_2057 shall not exceed dollar_figure sec_2057 provides generally that sec_2057 shall apply to an estate if a the decedent was at the date of the decedent’s death a citizen or resident_of_the_united_states b the executor elects the application of this section and files the agreement referred to in sec_2057 c the sum of the adjusted_value of the qualified family-owned business interests described in sec_2057 plus the amount of the gifts of such interests determined under sec_2057 exceed sec_50 percent of the adjusted_gross_estate and d during the 8-year period ending on the date of the decedent’s death there have been periods aggregating years or more during which such interests were owned by the decedent or a member_of_the_decedent’s_family and there was material_participation within the meaning of sec_2032a by the decedent or a member_of_the_decedent’s_family in the operation of the business to which such interests relate sec_2057 provides that the qualified family-owned business interests described in sec_2057 are the interests which are included in determining the value of the gross_estate and are acquired by any qualified_heir from or passed to any qualified_heir from the decedent within the meaning of sec_2032a qualified_family-owned_business_interest means an interest as a proprietor in a trade_or_business carried on as a proprietorship or an interest in an entity carrying_on_a_trade_or_business if at least percent of such entity is owned directly or indirectly by the decedent and members of the decedent’s family at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent’s family or at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent’s family owned business_interest shall not include c any interest in a trade_or_business not described in sec_542 if more than percent of the adjusted_ordinary_gross_income of such trade_or_business for the taxable_year which includes the date of the decedent’s death would qualify as personal_holding_company_income as defined in sec_543 without regard to sec_543 if such trade_or_business were a corporation d and that portion of an interest in a trade_or_business that is attributable to i cash or marketable_securities or both in excess of the reasonably expected day-to-day working_capital needs of such trade_or_business and ii any other assets of the trade_or_business other than assets used in the active_conduct_of_a_trade_or_business described sec_2057 provides generally that for purposes of sec_2057 the term sec_2057 and d provide in part that the term qualified family- in this case decedent directly owned property a and property b and leased plr-126009-04 in sec_542 which produce or are held for the production of personal_holding_company_income in the case of a lease of property on a net cash_basis by the decedent to a member_of_the_decedent’s_family income from such lease shall not be treated as personal_holding_company_income for purposes of sec_2057 and such property shall not be treated as an asset described in sec_2057 if such income and property would not be so treated if the lessor had engaged directly in the activities engaged in by the lessee with respect to such property these properties to corporation and corporation respectively for use in corporation 1’s and corporation 2’s automobile dealership businesses corporation and corporation were entities wholly owned by decedent through trust as discussed above property a and property b consist of unique structures that are integral to the business operations of corporation and corporation thus decedent’s interests in property a and property b constitute an interest as a proprietor in a trade_or_business carried on as a proprietorship moreover under sec_2057 the income from the lease of property a and property b to corporation and corporation respectively is not treated as personal_holding_company_income because such income would not be treated as personal_holding_company_income if the lessor decedent had engaged directly in the activities engaged in by the lessee corporation and corporation with respect to such property accordingly we conclude that decedent’s interests in property a and property b qualify as qualified family-owned business interests under sec_2057 provisions of sec_2032a by cross reference although sec_2057 does not contain a specific cross reference to sec_2032a relating to qualified_use the provisions of sec_20_2032a-3 of the estate_tax regulations address a similar issue sec_20_2032a-3 provides generally that all specially valued property must be used in a trade_or_business directly owned real_property that is leased by a decedent to a separate closely_held_business is considered to be qualified_real_property but only if the separate business qualifies as a closely_held_business under sec_6166 with respect to the decedent on the date of his or her death and for sufficient other time combined with periods during which the property was operated as a proprietorship to equal at least years of the year period preceding the death for example real_property owned by the decedent and leased to a farming corporation or partnership owned and operated entirely by the decedent and fewer than members of the decedent’s family is eligible for special_use_valuation as an interest_in_a_closely_held_business under sec_6166 thus under sec_2032a property a and property b would be considered qualified_real_property and eligible for special_use_valuation likewise we conclude that decedent’s interests in property a and property b qualify as qualified family-owned business interests under sec_2057 as ruled above decedent’s interests in corporation and corporation qualify in addition sec_2057 contains many similarities to and incorporates many of the the rulings contained in this letter are based upon information and except as specifically ruled herein we express or imply no opinion on the federal plr-126009-04 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express or imply no opinion on whether the estate qualifies for the deduction under sec_2057 the burden of establishing to the satisfaction of the service that all of the requirements of sec_2057 have been met remains with decedent’s estate provides that it may not be used or cited as precedent is being sent to your authorized representative in accordance with a power_of_attorney on file with this office a copy of this letter this ruling is directed only to the taxpayer requesting it sec_6110 sincerely james f hogan senior technician reviewer branch passthroughs special industries enclosures copy for sec_6110 purposes copy of letter
